Citation Nr: 0628010	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-16 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left ankle 
disability.

2.  Entitlement to service connection for a skin disability 
of the hands and feet, including as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969, including service in Vietnam.

This case comes before the Board on appeal from a February 
2005 decision by the RO in Columbia, South Carolina.  In June 
2006, the veteran was afforded a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is on record.

The Board notes that the veteran's notice of disagreement 
also addressed the issue of entitlement to service connection 
for a left hip disability.  As the RO granted service 
connection for this disability by rating decision in October 
2005, this issue is not currently before the Board.

The issue of entitlement to service connection for a skin 
disability of the hands and feet is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 1995 rating decision, the RO 
determined that service connection was not warranted for the 
veteran's left ankle disability.

2.  The evidence associated with the claims file subsequent 
to the January 1995 decision is cumulative or redundant, or 
does not relate to an unestablished fact necessary to 
substantiate the claim; and the additional evidence does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a left ankle disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).     Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is necessary to reopen the claim for service connection for a 
left ankle disability, and what evidence and information is 
necessary to establish service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  See 
Quartuccio, supra; Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).  The veteran was advised of the basis 
for the prior denial of his claim.  In addition, he was 
provided appropriate notice concerning the effective-date 
element of the claim in a letter mailed in March 2006.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as an April 2005 Statement 
of the Case (SOC), and an April 2006 Supplemental Statement 
of the Case (SSOC).  These documents provided him with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claim.  By way of 
these documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and a VA examination 
report.  The Board notes that during his videoconference 
hearing, the appellant testified that his wife would provide 
VA with a statement in support of his claim.  The record was 
held open for 30 days for the submission of additional 
evidence; however, no such evidence has been submitted.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, the RO provided the veteran with additional notice 
pursuant to Dingess, supra, in a March 2006 letter.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The veteran claims that he sprained his left ankle jumping 
out of a helicopter while serving in Vietnam.  Service 
connection for a left ankle disability was denied in an 
unappealed January 1995 rating decision, on the basis that 
the veteran's service medical records were negative for 
complaints or treatment of a left ankle injury.  As this 
decision was not appealed, it is considered final, with the 
exception that the claim may be reopened if new and material 
evidence has been submitted since then, and if so reopened, 
the claim will be reviewed on a de novo basis.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

As applicable to the present appeal, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the appellant's claim, 
unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. 
App. 510 (1992).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2005). 

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

At the time of the January 1995 decision, the evidence then 
of record included the veteran's service medical records, 
including his December 1968 separation examination report 
noting his lower extremities were found normal upon clinical 
evaluation; statements from the veteran that he had sprained 
his ankle while on active duty; VA medical records which did 
not relate to a left ankle disability; and a December 1994 VA 
examination report diagnosing the veteran with mild 
subjective lateral ankle instability.

The veteran's application to reopen his claim for service 
connection for a left ankle disability was received in 
September 2004.  Since the 1995 decision, additional evidence 
includes outpatient treatment records from the Augusta VA 
Medical Center dated from 2004 to 2006.  Although these 
records are new, they are not material evidence, as they show 
no treatment or diagnosis related to the veteran's left 
ankle, nor do they link any left ankle disability to service.  

In addition, the veteran has again asserted that he injured 
his left ankle during service in Vietnam, resulting in a 
current left ankle disability.  These statements are 
cumulative or redundant, not new evidence, and do not raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2005).

The Board concludes that new and material evidence has not 
been submitted since the 1995 RO decision.  Thus the claim 
for service connection for a left ankle disability is not 
reopened, and the 1995 RO decision remains final.


ORDER

The application to reopen a claim for service connection for 
a left ankle disability is denied.

REMAND

With respect to the veteran's claim for service connection 
for a skin disability of the hands and feet, although further 
delay is regrettable, the Board finds that additional 
development is necessary prior to appellate review.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

The veteran's September 2004 claim states that a private 
physician, Dr. R. Ellicott, treated him for peeling of his 
hands and feet from September 2003 to the present.  These 
records are not currently associated with the claims folder 
and should be procured.  Ongoing medical records should also 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

In addition, the Board is of the opinion that a VA 
examination is necessary to determine the nature and etiology 
of the veteran's claimed skin disorder.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The veteran contends that his 
current skin disorder is related to herbicide exposure in 
Vietnam.  In this regard, the Board notes that he is presumed 
to have been exposed to herbicides during his combat service 
in Vietnam.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2004).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a skin disorder 
since separation from service.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.  In 
particular, the RO should attempt to 
obtain private medical records from Dr. 
R. Ellicott dated from September 2003 to 
the present.  

2.  Then, the RO should arrange for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the nature and etiology of 
any currently present skin disability.

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner, and the examination report 
should reflect that this was done.  

The examiner should state whether there 
is any skin disorder present and if so, 
identify each currently present disorder.  
With respect to each such disorder 
identified, the examiner should proffer 
an opinion as to whether it is at least 
as likely as not (50 percent or better 
probability) that the disorder is 
etiologically related to the veteran's 
exposure to herbicides in Vietnam or is 
otherwise related to his military 
service.

The rationale for all opinions expressed 
must also be provided.  

3.  Then, the RO should re-adjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an opportunity to respond 
before the case is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. L. Wasser
Acting Veterans Law Judge
 Board of Veterans' Appeals



 Department of Veterans Affairs


